Citation Nr: 1442766	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with alcohol dependence (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2013, and a copy of the hearing transcript is of record.

The appeal is REMANDED to the AMC/RO.  VA will notify the appellant if further action is required.


REMAND

It was contended by the Veteran and his representative at his July 2013 travel board hearing that his PTSD has gotten worse since his most recent VA examination in December 2012, with more intense nightmares, panic attacks, and hallucinations.  Consequently, there is a need to determine the current severity of the Veteran's service-connected PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Additionally, the Veteran referred at his travel board hearing to relevant 2012 private treatment records from Ace Medical and to an award decision of disability benefits from the Social Security Administration (SSA), which are not currently on file.  

Because the remanded issue of entitlement to an evaluation in excess of 50 percent for PTSD will have an impact on the Veteran's TDIU claim, these issues are inextricable intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the issue of entitlement to TDIU is also part of this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will contact the Veteran and request that he provide the name, address, and dates of treatment of all non-VA medical providers who have treated him for PTSD since December 2009, and provide the appropriate authorizations where necessary.  The AMC/RO should obtain all treatment records from the VA Medical Center in Beckley, West Virginia, and all associated outpatient clinics dated from December 2009 to the present and from the VA Medical Center in Huntington, West Virginia and all associated outpatient clinics from May 2011 to the present.  The Veteran will also be requested to provide the name, address, and dates of treatment for Ace Medical.  The AMC/RO will then attempt to obtain copies of the identified medical records that are not of record.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    
If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  The AMC/RO will obtain from the SSA a copy of its decision regarding the appellant's grant of SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder. A copy of any records obtained, to include a negative reply if no records are available, will be included in the claims files.

3.  The AMC/RO must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD and to determine the effects of his PTSD on his ability to secure or follow a substantially gainful occupation.  The claims folder, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner will also provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD precludes him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the issue of entitlement to an evaluation in excess of 50 percent for PTSD and the issue of entitlement to a TDIU, to include consideration of all of the evidence of record.  
If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

